Armstrong World Industries Reports Second Quarter 2011 Results Highlights for the Second Quarter of 2011 · Adjusted EBITDA of $109 million, up 24% over the 2010 period · Operating Income of $72.7 million, up 37.4% over the 2010 period · Cost reduction program exceeding targeted savings · Macro economic climate remains challenging LANCASTER, Pa., August 1, 2011 /PRNewswire via COMTEX/ Armstrong World Industries, Inc. (NYSE: AWI), a global leader in the design and manufacture of floors, ceilings, and cabinets, today reported second quarter 2011 results. Second Quarter Results (Amounts in millions except per share data) Three Months Ended June 30, Change Net sales $ 748.6 $ 724.8 3.3% Operating income 52.9 37.4% Net income 26.8 41.4% Diluted earnings per share $ 0.64 $ 0.46 39.1% Consolidated net sales increased approximately $24 million or 3% compared to the prior year period.Excluding a $24 million favorable foreign exchange impact for the quarter, sales were relatively flat compared to the prior year period.On a consolidated level, price and mix were able to offset broad volume declines in all businesses and geographies, except in the Wood business and in Asia where volume grew.Volume declines in the European flooring markets reflect the exit from the residential flooring business in fourth quarter of 2010, and the simplification of our country and product offerings in Europe.Excluding the impact of these actions, volumes in European flooring showed slight improvement. Operating income and net income both increased due to the cost reduction actions initiated in 2010, which resulted in lower manufacturing costs and core SG&A expenses when compared to the same period last year.Input cost inflation increased $15 million versus second quarter 2010, primarily driven a broad array of input items including PVC, plasticizers and Titanium Dioxide. “I am pleased to announce that, on an adjusted basis, EBITDA was up 24% from Q2 2010 levels, on relatively flat sales,” said Matt Espe, President and CEO.“Volumes were down in most of our business reflecting the cautionary economic environment in which we continue to operate.We were, however, able to achieve increased profitability through the continued execution of our cost savings plans, pricing ability, mix gains from new products and leverage of LEAN investments.” Additional (non-GAAP) Financial Metrics* (Amounts in millions except per share data) Three Months Ended June 30, Change Adjusted operating income $ 82 $ 60 37% Adjusted net income 41 33 24% Adjusted diluted earnings per share $ 0.70 $ 0.55 27% Free cash flow $ 50 $ 89 (Amounts in millions except per share data) Three Months Ended June 30, Change Adjusted EBITDA Building Products $ 74 $ 68 9% Resilient Flooring 25 20 25% Wood Flooring 16 4 Favorable Cabinets 1 - Favorable Unallocated Corporate (7) (4) (75)% Consolidated Adjusted EBITDA 24% *The Company uses the above non-GAAP adjusted measures, as well as other non-GAAP measures mentioned below, in managing the business and believes the adjustments provide meaningful comparisons of operating performance between periods. Adjusted operating income and adjusted EBITDA exclude the impact of foreign exchange, restructuring charges and related costs, impairments, and certain other nonrecurring gains and losses. Adjusted figures are reconciled to the most comparable GAAP measures in tables at the end of this release. Improvements in adjusted operating income and EBITDA were driven by reductions in manufacturing costs, coupled with the impact of better pricing and reductions in SG&A expenses, which were partially offset by increased input costs.The reduction in free cash flow was primarily due to a smaller decrease in working capital than in the second quarter of 2010, higher capital expenditures, and higher interest expense. Second Quarter Segment Highlights Building Products Three Months Ended June 30, Change Total segment net sales $ 305.0 $ 284.4 7.2% Operating income $ 57.1 $ 53.0 7.7% The increase in net sales was driven by favorable foreign exchange of approximately $12 million and better price and mix, which were partially offset by lower volumes in the Americas and Western Europe.Operating income increased as price offset inflation and improvements in mix and reduced manufacturing costs were offset slightly by lower volumes. Resilient Flooring Three Months Ended June 30, Change Total segment net sales $ 274.7 $ 276.0 (0.5)% Operating income $ 11.3 $ 10.0 13.0% Net sales decreased slightly as favorable foreign exchange of approximately $11 million and improved product mix and price were more than offset by volume declines in the Americas and Europe.Net sales declines in the European markets for both periods reflects the volume reductions related to the restructuring of our European flooring business which included the exit of the residential flooring business and simplifying our country and product offerings. Excluding the impact of these actions, volumes in the European markets showed slight improvement. The increase in operating income was due to reduced manufacturing costs, improved price and reductions in SG&A expenses, which were partially offset by volume declines and raw material inflation.Operating income for the 2011 period included $5.9 million of severance and restructuring related costs in Europe.European operating income was impacted by a $2.1 million fixed asset impairment charge in the 2010 period. Wood Flooring Three Months Ended June 30, Change Total segment net sales $ 133.6 $ 127.2 5.0% Operating income $ 13.4 $ 1.1 Favorable Net sales increased in the second quarter as price, volume and mix were all positive contributors.Operating income increased as a result of reduced manufacturing and SG&A costs and improved sales. Cabinets Three Months Ended June 30, Change Total segment net sales $ 35.3 $ 37.2 (5.1)% Operating income (loss) $ (0.4) Favorable Net sales decreased primarily due to less favorable product mix.Operating income improved primarily due to reduced SG&A expenses, which were partially offset by unfavorable product mix. Corporate Unallocated corporate expense of $9.9 million decreased from $10.8 million in the prior year. The second quarter 2011 expense included a $6.2 million lower pension credit compared to 2010.The second quarter 2010 expense included a $3.0 million impairment charge related to the termination of flight operations. Year to Date Results For the six months ended June 30, 2011, reported net sales were $1,433.8 million compared to $1,383.7 million in 2010. Excluding a $29 million favorable impact from exchange rates, net sales increased by 1.5% percent as volume declines were more than offset by price and mix. Reported operating income for the first six months was $124.8 million compared to operating income of $66.3 million for the same period in 2010. Adjusted EBITDA of $202 million increased 40% compared to Adjusted EBITDA of $144 million in the prior year period. Significant reductions in manufacturing costs and SG&A expenses, coupled with price and mix gains more than offset the negative margin impact of inflation in input costs. Free cash flow for the first six months of 2011 was $6 million compared to $59 million for 2010 primarily due changes in working capital, higher interest expense and increased capital expenditures in 2011. Market Outlook and 2011 Guidance Management’s macro economic outlook for 2011 is down slightly from the beginning of the year and the end of the first quarter.Entering the year U.S. and Western European markets were expected to be relatively flat. Management projected new home starts in the U.S. to be around 600,000 and anticipated repair and remodel activity in North America to be flat to slightly down and commercial repair remodel activity slightly up.“We now expect our residential and commercial end markets opportunity to be slightly lower as the domestic economic recovery appears to be delayed,” said Tom Mangas, Senior Vice President and CFO.“We continue to expect emerging markets’ GDP to continue to grow in the high single digit range.” Management is raising the low end of sales guidance driven by foreign exchange trends, and raising the lower end of EBITDA guidance by $10 million to $385 million.Savings opportunities in excess of the previously announced $150 million initiative have been identified.“We now expect to save approximately $165 million and have accelerated some savings initially expected in 2012 into 2011.2011 savings are now expected to be approximately $90 million, up from $65 million incorporated in our previous guidance,” said Mangas. (Amounts in millions) 2011 Estimate Range Net sales $ 2,900to$ 3,000 Adjusted EBITDA $385to$415 For the third quarter of 2011, sales are expected to be between $780 and $830 million and Adjusted EBITDA to be in the range of $115 to $130 million.Additional forward looking non-GAAP metrics are available on our web site at http://www.armstrong.com/ under the Investor Relations tab. Earnings Webcast Management will conduct a discussion for shareholders during a live Internet broadcast beginning at 1:00 p.m. Eastern time today. This event will be broadcast live on the Company's Web site, www.armstrong.com. From the homepage, click "For Investors" to access the call and the accompanying slide presentation. The replay of this event will also be available on the Company's Web site. Uncertainties Affecting Forward-Looking Statements Our disclosures in this presentation and in our other public documents and comments contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act.Those statements provide our future expectations or forecasts and can be identified by our use of words such as "anticipate," "estimate," "expect," "project," "intend," "plan," "believe," "outlook," etc. in discussions of future operating or financial performance or the outcome of contingencies such as liabilities or legal proceedings.Forward-looking statements, by their nature, address matters that are uncertain and involve risks because they relate to events and depend on circumstances that may or may not occur in the future.A more detailed discussion of the risks and uncertainties that may affect our ability to achieve the projected performance is included in the “Risk Factors” and “Management’s Discussion and Analysis” sections of our recent reports on Forms 10-K and 10-Q filed with the SEC.As a result, our actual results may differ materially from our expected results and from those expressed in our forward looking statements.We undertake no obligation to update any forward-looking statements beyond what is required under applicable securities law. About Armstrong and Additional Information More details on the Company's performance can be found in its Form 10-Q that will be filed with the SEC today. Armstrong World Industries, Inc. is a global leader in the design and manufacture of floors, ceilings and cabinets. In 2010, Armstrong's consolidated net sales totaled approximately $2.8 billion. Based in Lancaster, Pa., at June 30, 2011 Armstrong operated 31 plants in seven countries and has approximately 9,300 employees worldwide. For more information, visit http://www.armstrong.com/. As Reported Financial Highlights FINANCIAL HIGHLIGHTS Armstrong World Industries, Inc., and Subsidiaries (amounts in millions, except for per-share amounts) (Unaudited) Three Months Ended June 30, Three Months Ended June 30, Six Months Ended June 30, Six Months Ended June 30, Net sales $ Cost of goods sold Selling, general and administrative expenses Restructuring charges - - Equity (earnings) from joint venture ) Operating income Interest expense Other non-operating expense Other non-operating (income) Earnings before income taxes Income tax expense 23.3 22.6 47.4 52.2 Net income $
